*46903ST REHEARING
May 21, 1941
Appellant lias filed in tliis ease a motion for reconsideration in which he again lays emphasis on the instructions given by the court to the jury, which according to him are erroneous.
When we studied and decided the errors assigned to this effect in our opinion of April 17, we copied the assignments together with the part of the instructions under attack, copying later from appellant’s own brief. After studying carefully the record of the appeal we find that the instructions in their entirety, as they were certified by the trial judge, do not appear in the same, so that appellant did not even place this Court in a position to decide the questions which were raised, and our study of the appeal went beyond what the condition of the record justified.
The motion of reconsideration is denied.